Carpenter, J.
The criminal jurisdiction of the Superior Court may be considered with reference to three classes of crimes. It has original and exclusive jurisdiction of all those offenses, the penalty for which must be imprisonment for more than thirty days or a fine of more than seven dollars, except where by special statute jurisdiction is given to inferior courts. It has appellate jurisdiction of all offenses, with few exceptions, within the original jurisdiction of justices of the peace and police courts. And it has jurisdiction, partaking somewhat of the nature of both appellate and original jurisdiction, of those offenses the penalty for which may be more or less than seven dollars fine and thirty days imprisonment. In such cases the jurisdiction is appellate in its nature, in that the court takes cognizance of the cause only through the action of an inferior court, by binding over. State v. Peck, 31 Conn., 466. It is original, inasmuch as the court below judicially determines that the cause is beyond its jurisdiction; and the practice has always been for the attorney for the state to file a new information, as in cases of original jurisdiction, which cannot be done in cases brought before it by appeal.
The case before us is of the last mentioned class, and the jurisdiction of the court is of a mixed nature.
The defendant moved to erase the case from the docket, on the ground that it was not legally and properly brought to the Superior Court.
The Superior Court will, on motion, erase from the docket, when it is apparent from the record that it has no jurisdiction of the cause, or that the process is void. But if the court has jurisdiction of the cause and the parties, and the process is not void, however irregular or defective it may be, the practice is not to erase from the docket, but to require the party to take advantage of the irregularity or defect by an appropriate plea. If then the irregularities and defects in this case are of such a character as to render the proceedings void, the case should be erased from the docket. Otherwise not.
1. No objection is made to the information filed in the Superior Court, except that “the charge is new and essentially *326different from that tried below, requiring new and different evidence upon both sides.”
Upon a carefnl examination of the information and complaint we are satisfied that this objection ought not to prevail. The charge in each is that the defendant procured from one George A. Chapman certain goods by means of certain false pretenses and representations. Both refer to one and the same transaction, and describe the same offense. The information sets out the offense with greater particularity,.but to that there can be no well founded objection. It is unquestionably competent for the attorney to frame his information to meet the proof as he finds it when the case comes into his hands; and for that purpose he may file as many counts, varying .the description of the offense in each, as he may' deem necessary.
2. The next objection is that the proceedings in the city court were irregular in allowing an amendment after the evidence was closed. A mere irregularity will not prevent the Superior Court from acquiring jurisdiction. But we are not satisfied that this proceeding was irregular. The complaint was fatally defective in that a material averment was entirely omitted. Allowing the amendment was in conformity to the well settled practice in this state. State v. Stebbins, 29 Conn., 463. The objection that the complaint was void, and therefore not amendable, is not well taken. It was defective, so that a final judgment upon it would have been erroneous, but not void. Mere insufficiency does not render a process void.
3. The next and last objection is, that as the court below might have had jurisdiction of the offense, it should have found the actual fact of the prisoner’s guilt.
It would have been technically correct, and perhaps better, if the court had found the defendant guilty, and that the offense was of .so aggravated a nature as to require a greater punishment than it could legally inflict. But we are inclined to think that the course taken in this case, finding probable cause, and binding over, is the one frequently, if not usually, *327taken in this class of cases ; and that it may under the practice, without doing great violence to the language used, be treated as but another form for expressing the same thing. Such cases are usually tried by magistrates not learned in the law, and we ought not, perhaps, for that reason to require technical nicety in making up the record, except when manifestly required to prevent injustice. The judgment is not final. The prisoner cannot be sentenced upon it, nor can it in any way be used against him on the trial before the Superior Court. It has no legal force or efficiency beyond holding the prisoner to appear before the Superior Court, and enabling that court to entertain jurisdiction of the cause. The whole proceeding is a preliminary one, and the irregularity is of such a character as not to prejudice the rights of the defendant. At all events it does not render the proceedings void.
We therefore advise the Superior Court not to erase the case from the docket.
In this opinion the other judges concurred.